IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: GENERAL STATEWIDE                           : No. 535 Judicial Administration Docket
JUDICIAL EMERGENCY -                               :
INVESTIGATING GRAND JURY                           :
OPERATIONS                                         :

                                          ORDER

PER CURIAM


       AND NOW, this 28th day of April, 2020, in consideration of this Court’s

declaration of a general, statewide judicial emergency, which has been extended

through June 1, 2020, see 531 and 532 Judicial Administration Docket, the Court offers

the following guidance and directives as to the operation of investigating grand juries.

See generally 42 Pa.C.S. §§4541-4553 (commonly known as the Investigating Grand

Jury Act).

       Presently-impaneled investigating grand juries ARE PERMITTED to operate

during the general, statewide judicial emergency. However, all in-person access and

proceedings SHALL BE CLOSELY REGULATED.                      All supervising judges SHALL

IMPLEMENT AND MAINTAIN procedures that restrict potential COVID-19 exposure

that   could   result   from   interactions   of    supervising   judges,   court   staff,   the

Commonwealth’s attorneys, grand jurors, witnesses and their counsel, and others who

may come before the investigating grand jury. To the extent practicable in light of the

necessity for some in-person appearances and proceedings, safety measures should

be employed that are as consistent as possible with the federal and state executive

guidelines for countering the spread of the COVID-19 virus.

       In alignment with this Court’s previous guidance as to other judicial functions,

supervising judges are encouraged to establish protocols for conducting investigating

grand jury proceedings through the use of advanced communication technology, to the
extent that constitutional requirements can be satisfied.1     It is noted that advanced

communication technology could be used in conjunction with certain in-person

participation at proceedings.   By way of example, a witness could appear and be

questioned by the attorney for the Commonwealth in person, while some or all of the

investigating grand jurors participate in the proceedings via the use of advanced

communication technology.

       The Administrative Office of Pennsylvania Courts stands ready to provide

guidance to the supervising judges concerning implementation of technological

resources.

       Should any witness or other person involved in the operation of the investigating

grand jury believe that the enforcement of a time deadline or the participation in any

portion of the proceedings poses a significant danger to the health of one or more

persons, or that compliance or participation is unreasonable or impossible in light of

restrictions arising out of the Governor’s prevailing orders and directives, he or she may

file a certification detailing the reasons with the supervising judge. Upon receipt of such

a certification, the supervising judge SHALL SET a deadline for any responses and

SHALL PROVIDE a reasonable opportunity to be heard. Relief from deadlines, as well

as temporary excusal from or modification of participation in any portion of the

proceedings, SHALL BE LIBERALLY ALLOWED upon the filing of a certification, unless

the certification is deemed to be unfounded after the affordance of appropriate process.




1 Advanced communication technology includes, but is not limited to, systems providing
for two-way simultaneous communication of image and sound, as well as closed-circuit
television. See Pa.R.J.A. No. 1952(A)(2)(e) and Note (citing Rule of Criminal Procedure
103 for the definition of advanced communication technology).



                         [535 Judicial Administration Docket - 2]
      Supervising judges SHALL FACILITATE the submission of filings, documents,

and other materials by means other than in-person delivery whenever possible. Any

state or local rule that impedes such alternative means of filing is suspended through

June 1, 2020.

      Physicians, nurses, or other healthcare professionals who are substantially

involved in responding to the COVID-19 public health emergency SHALL NOT BE

REQUIRED to appear before or otherwise participate in investigating grand jury

proceedings during the pendency of the general, statewide judicial emergency.

      Applications to convene new investigating grand juries, see 42 Pa.C.S. §§4543

and 4544, may be submitted and adjudicated during the general, statewide judicial

emergency. The summoning of prospective jurors and the selection of grand jurors, see

generally Pa.R.Crim.P. 221, 222, 241, and 242, are SUSPENDED during the pendency

of the emergency.




                        [535 Judicial Administration Docket - 3]